Title: I. Notes on King’s and Anstey’s Propositions, [ca. 13 June 1801]
From: Jefferson, Thomas
To: 


                  
                     [ca. 13 June 1801]
                  
                  
                     
                        Debt due to Gr. Britain.     mr King’s proposition
                     
                     
                        Debt from US. to G.B. at commencemt of war
                        3,040,160
                        £ sterl.
                     
                     
                        1: year’s exports from G.B. to US.
                     
                     
                        deduct insolvencies during war
                        
                           1,520,080
                        
                     
                     
                        
                        1,520,080
                     
                     
                        since recovered by creditors
                        
                            760,040
                        
                     
                     
                        
                        760,040
                     
                     
                        interest on that
                        
                           760,040
                        
                     
                     
                        
                        1,520,080
                     
                     
                        23 may still be recovered by the Creditors
                        
                           1,013,386
                        
                     
                     
                        sum which he offers to pay
                        506,694
                     
                     
                        
                     
                     
                        Mr Anstey’s proposition
                     
                     
                        debt supposed 2. years exports from G.B. to US.
                        6,541,952
                     
                     
                        debit due to Loyalists
                        500,000
                     
                     
                        freight, insurance mercantile profit &c.
                        
                            545,162
                        
                     
                     
                        
                        7,587,114
                     
                     
                        deduct ½ for insolvencies during the war
                        
                           3,793,557
                        
                     
                     
                        
                        3,793,557
                     
                     
                        since recovd by creditors ½
                        
                           1,896,778
                        
                     
                     
                        
                        1,896,778
                     
                     
                        interest on that
                        
                           1,896,778
                        
                     
                     
                        
                        3,793,557
                     
                     
                        23 may be still recovered by the creditors
                        
                           2,529,038
                        
                     
                     
                        sum payable to G.B.
                        1,264,519
                     
                  
               